DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s amendment and response filed on 01/04/2021 has been received and entered into the case record.
Claims 2-5 have been amended
Claims 1-7 and 15 are pending in the application and are examined on the merits. 
All arguments have been fully considered.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-7 and 15 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Galbraith et al.  (2006. Biotechnology Prog 22: 753-762), Schilling et al. (WO 2004/058944 A2; previously cited in Office Action filed 01/10/2020) in view of Ryll et al. (US Patent 6,528,286, cited in IDS filed on March 2, 2018) as discussed in the previous Office Action filed on 10/02/2020.
Regarding claims 1-6, Galbraith et al. teaches a CHO cell culture to produce monoclonal antibodies wherein cells are maintained at 37 degrees Celsius at a starting point for a period of time.  The cells are seeded at 2.0 x 105 cells/ml for the cells cultured in wells and 1 x 106 cells/ml for those cultured in shake flasks wherein the first temperature of 37 degrees Celsius is then decreased to 32 degrees 
With respect to the claimed seeding densities, Galbraith et al. teaches seeding densities that are obvious over the claimed range. Generally, difference in concentration will not support patentability of subject matter encompassed by prior art unless there is evidence indicating such a concentration is critical "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ233, 235 (CCPA 1955). MPEP 2144.05.
Schilling et al. teaches a CHO cell culture for obtaining a recombinant antibody composition comprising temperature shifts, wherein culture media is fed and a temperature shift consists of decreasing the temperature from 37 to 35 degrees Celsius (p. 9-10, 55).
Ryll et al. teaches production of anti-CD20 antibodies through a temperature shift process in CHO cells (Col. 6, 31-52).
It would be obvious to one ordinary skill in the art at the time of the invention to combine the process of producing monoclonal antibodies consisting of a single temperature shift in CHO cells as taught by Galbraith et al. with the feeding compositions and decreasing to a second temperature of 35 degrees Celsius as taught by Schilling to produce anti-CD20 antibodies as taught by Ryll et al. with a reasonable expectation of success. One would be motivated modify the second temperature of 32 degrees as taught by Galbraith et al. to 35 degrees as disclosed by Schilling et al. because about 33 (i.e. 32) to 35 degrees Celsius is the range disclosed by Schilling as the production phase wherein keeping the culture at those temperatures allows for a higher quality and quantity of product at the end of the product run (p. 26, 29). Furthermore, one would be motivated to utilize the feed addition component of Schilling et al. in the method taught by Galbraith et al. during the production phase (i.e. step c, after the temperature shift) 
Regarding the claimed glycosylation profile, both Ryll and Schilling both teach that glycosylation profiles can be optimized using a variety of parameters, including culture density, temperature, culture nutrients, and other parameters. As the general parameters claimed by applicants are taught by the prior art references, the claimed glycosylation profile is asserted to either be (a) inherently present (see MPEP 2112, when the same, or substantially the same, elements are present, features are inherent until it is demonstrated otherwise), (b), optimizable through routine, result-effective variable manipulation, as taught by both Schilling et al. and Ryll, as such result-effective variable optimization is obvious (see MPEP 2144.05 II.B.), or (c) present only when limitations not currently present in the claims are found, in which case, the applicants would need to amend the claims to recite those limitations to claim the glycosylation product produced.
Regarding claims 7 and 15, Galbraith et al. teaches culturing cells until a cell viability of 40% and from that stopping point cells could be harvested (p. 756).
Therefore the invention as a whole would be obvious to one skilled in the art at the time of the effective filing date.

Response to Arguments
Applicant’s arguments filed on 01/04/2021 concerning 112(a) and 112(b) rejections have been fully considered.
On pages 4-6, Applicant argues that the subject matter of the claim need not be described literally in art for the disclosure to satisfy the requirements. Applicant points to the examples of the specification wherein the cells are cultured at one temperature and then reduced to be cultured at another temperature.
st temperature and amended claims 4-5 to recite a 2nd temperature.
Examiner has withdrawn both 112(a) and 112(b) rejections.
Applicant’s arguments filed on 01/04/2021 concerning 103 rejections set forth in the Office Action filed on 10/02/2020 have been fully considered but they are not persuasive. 
On pages 7-8, Applicant argues that Galbraith does not teach a single temperature shift and points to the cell culture section wherein a passage discloses that the cell cultures are routinely maintained at 32 or 37 degrees. Applicant argues that the temperatures are applied to different cultures in an either/or context and not as one temperature shift. Applicant further argues that Examiner has mistakenly taken “reduction in temperature” out of context and does not characterize two distinct phases of temperature. The other references of the 103 rejection do not remedy the lack of a single temperature shift limitation. 
On page 9, Applicant argues that Galbraith and other references do not disclose anti-CD20 antibodies and that Ryll as a reference only provides examples wherein TNFR-Ig G1 molecules are present, not anti-CD20
On page 10-11, Applicant argues that the IVCC disclosed by Galbraith is not obtained by any temperature shift. 
On page 12, Applicant argues that Examiner has over simplified the invention in suggesting the same steps applied to a different antibody composition would result in the same resulting glycoforms.
On page 13, Applicant argues that Examiner has not provided any concrete reasoning as to why a person of ordinary skill in the art would modify the disclosure as to arrive at the present invention and that there is no suggestion or motivation in any cited reference to comprise a singular temperature shift in a particular cell culture to get a particular glycoform. 
	Examiner disagrees. In regards to Galbraith, the culture of CHO cells is first transfected at a temperature of 37 degrees Celsius. This is interpreted as a cell culture, this liquid is then added into the cell culture and that cell culture temperature is either maintained at 37 degrees Celsius or 32 degrees Celsius. In the case of the 32 degrees Celsius the temperature is lowered and therefore interpreted as 
	In regards to Applicant’s argument that the references do not disclose anti-CD20 antibodies in CHO cell cultures. Examiner disagrees. Ryll is relied upon to demonstrate that CHO cultures are known in the art to produce anti-CD20 antibodies through a temperature shift process and therefore there would be a reasonable expectation of success to produce anti-CD20 antibodies with the method as described by Galbraith also utilizing CHO cell cultures. In particular, Ryll discloses that their invention, while not containing a specific example of anti-CD20 antibodies, can produce different types of antibodies and even discloses anti-CD20 antibodies as exemplary antibodies within the scope of the invention (Ryll, Col 6 lines 31-55). Therefore CHO cell cultures are known in the art to produce anti-CD20 antibodies. 
In regards to the seeding densities, the densities disclosed in Galbraith are 2 x105 and 1 x 106 cells/mL. Seeding densities are not a critical parameter for the cell culture and therefore a difference in cell concentration will not support patentability. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ233, 235 (CCPA 1955). MPEP 2144.05. Furthermore the claims recite an amount that is “about 0.65 to about 0.85 million” and thus 1 x 106 cells/mL could be determined as about 0.85 million.
	In regards to Applicant’s argument that the invention is over simplified as set forth in the previous rejection, as stated in previous office actions and above, the general parameters claimed by applicants are taught by the prior art references, the claimed glycosylation profile is asserted to either be (a) inherently present (see MPEP 2112, when the same, or substantially the same, elements are present, features are inherent until it is demonstrated otherwise), (b), optimizable through routine, result-effective variable manipulation, as taught by both Schilling et al. and Ryll, as such result-effective variable optimization is obvious (see MPEP 2144.05 II.B.), or (c) present only when limitations not 
Therefore, the previous 103 rejection set forth is maintained

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA F CONNORS whose telephone number is (571)272-7010.  The examiner can normally be reached on Monday - Friday (8AM-5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.F.C./Examiner, Art Unit 1632                                                                                                                                                                                                        
/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635